Name: 93/485/EEC: Commission Decision of 6 September 1993 terminating the anti-dumping proceeding concerning imports of bicycles originating in Taiwan
 Type: Decision
 Subject Matter: competition;  land transport;  Asia and Oceania
 Date Published: 1993-09-08

 Avis juridique important|31993D048593/485/EEC: Commission Decision of 6 September 1993 terminating the anti-dumping proceeding concerning imports of bicycles originating in Taiwan Official Journal L 227 , 08/09/1993 P. 0021 - 0021COMMISSION DECISION of 6 September 1993 terminating the anti-dumping proceeding concerning imports of bicycles originating in Taiwan(93/485/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 thereof, After consultation within the Advisory Committee as provided for by the above Regulation, Whereas: PROCEDURE (1) In July 1991 the Commission received a complaint lodged by the European Bicycle Manufacturers Association (EBMA) on behalf of Community producers representing a major proportion of the Community production of bicycles. The complaint contained evidence of dumping with regard to imports from Taiwan and the People's Republic of China and injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. (2) The Commission accordingly announced by a notice published in the Official Journal of the European Communities (2) the initiation of an anti-dumping proceeding concerning imports of bicycles originating in Taiwan and the People's Republic of China. (3) Subsequently the Commission, by Regulation (EEC) No 550/93 (3) imposed a provisional anti-dumping duty on the imports of bicycles originating in the People's Republic of China. The dumping margin for Taiwan was considered negligeable and consequently no anti-dumping duty was imposed on the imports of bicycles originating in that country. (4) The parties concerned were given the opportunity to make their views known in writing and apply to be heard orally by the Commission. (5) None of the parties concerned provided evidence which would lead the Commission to change its findings. (6) In the light of the Commission findings of negligeable dumping with regard to imports of bicycles originating in Taiwan, this proceeding should be terminated in accordance with Article 9 (1) of Regulation (EEC) No 2423/88. No objections have been raised within the Advisory Committee against this course of action. HAS DECIDED AS FOLLOWS: Sole Article This anti-dumping proceeding concerning imports of bicycles and other cycles (including delivery tricycles), not motorized falling within CN code 8712 00, originating in Taiwan, is hereby terminated. Done at Brussels, 6 September 1993. For the Commission Leon BRITTAN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 266, 12. 10. 1991, p. 6. (3) OJ No L 58, 11. 3. 1993, p. 12.